The opinion of the Court was delivered by
Todd, J.
The plaintiff, alleging himself to be the holder of certain warrants amounting to $2500, and that the defendant, A. Dubuclet, then State Treasurer, had refused to pay these warrants when presented for payment, although there was money in the treasury out of which they should have been paid, brings this suit against the said Dubuclet and the sureties on his official bond, for $10,000, fourfold the amount of said warrants.
*704The action is evidently brought under section 3784 of the Revised Statutes, which provides:
“If the treasurer shall wilfully and illegally refuse to pay any warrant lawfully drawn upon the treasury, having the funds in hand to pay the same, he shall be deemed guilty of a misdemeanor in office, and, upon conviction thereof, shall be fined in a sum not less than five hundred dollars, for the use of the State, and shall forfeit and pay to the holder of such warrants fourfold the amount thereof, to be recovered against him and his security on his official bond.”
Defendants filed a peremptory exception, averring:
1. That the petition discloses no cause of action;
2. That the demand can be entertained only upon the conviction of the officer; and
3. That the statute does not authorize a civil suit to enforce the penalty.
This exception was sustained and the suit dismissed, and from this judgment the present appeal was taken.
The Statute referred to is highly penal, and is to be construed strictly. It certainly declares a liability against the officer mentioned on account of the acts or omissions mentioned in the Statute and charged in the petition, but it is equally clear that that liability is contingent “ upon his conviction thereof.”
Conviction is a term generally used with reference to criminal proceedings. Thus Abbott defines it: “The act or proceeding of pronouncing a person guilty of an offence and punishable therefor.”
Abbotts’ Law Dictionary, p. 285.
And again: “ Conviction is an adjudication that the accused is guilty. It involves not only the corpus delicti and the probable guilt of the accused, but his actual guilt.” Nason vs. Staples, 48 Me. 123.
Section 980 of the Revised Statutes provides:
“ Every person being adjudged to pay a -fine, shall, in default of payment or recovery thereof be sentenced to be imprisoned for a period not exceeding one year.”
Considering the plain terms of those statutory provisions, it is clear to our minds that the conviction mentioned means a conviction under a regular criminal proceeding instituted and prosecuted according to law; and that such conviction is a condition precedent to any individual recovering the penalty declared as part of the punishment for tlie “misdemeanor ” denounced by the statute.
It is not alleged in this case that any such conviction preceded the suit.
The judgment of the lower court was, therefore, correct, and the same is affirme d with costs.